AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                           for the
                                                MIDDLE DISTRICE OF TENNESCI

 LESLIE SCOTT, TAL BECKER, individually and on
         behalf of others similarly situated
                             Plaintiff

                           v.                                        Civil Action No. 3:21-cv-0401
                       RVSHARE, CLL


                            Defendant


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) RV SHARE
                                   C/O COMMERCIAL REGISTERED AGENT
                                   6545 MARKET AVENUE N.
                                   SUITE 100
                                   NORTH CANTON, OHIO 44721



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: JAMES C. BRADSHAW Ill
                                WYATT, TARRANT & COMBS, LLP
                                333 COMMERCE STREET
                                SUITE 1050
                                NASHVILLE TENNESSEE 37201



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                        CLERK OF COURT


                5/19/2021
Date:                                                                             r           AA
                                                                                 Signature ofClerk or Deputy Clerk



                                                                                  RETURN COPY




            Case 3:21-cv-00401 Document 11 Filed 05/28/21 Page 1 of 6 PageID #: 70
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (1))

           This summons for (name ofindividual and hide, ifany)
 was received by me on (date)

           O I personally served the summons on the individual at (place)
                                                                                   on (date)                         ;   or

           O I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

         t'lt% I served the summons on (name ofindividual) ( 1_,,VYVAel-C1(.\\        0\r-ifQ6 aTiNt,                           , who is
             designated by law to accept service of process on behalf of (name oforganization) P, ;)hodc
             ‘cx CrArtl               V           1 On 0 ict00b00        3-n 5        (date) Ayslit_t_ 1,)00k ;          or

           O I returned the summons unexecuted because                                                                               ; or

           O Other (specify):




           My fees are $                           for travel and $                 for services, for a total of $            0.00

           I declare under penalty of perjury that this information is true.


 Date:    Am ,D8 1 60D1                                                             ambik
                                                                                         Server's signature


                                                                      Airc\&)---          elosN4x-\ Oarci\T\
                                                                                       Printed name and title


                                                                 3 Comff\ccce.               73)-t \053
                                                                 Kkob IA \t 10 3121)1
                                                                            Server's address
 Additional information regarding attempted service, etc:




             Case 3:21-cv-00401 Document 11 Filed 05/28/21 Page 2 of 6 PageID #: 71
                                                                          SENDER: COMPLETE THIS SECTION                           COMPLETE THIS SECTION ON DELIVERY

                                                                          • Complete items 1, 2, and 3.                                ignature
                                                                          • Print your name and address on the reverse                                                               0 Agent
                                                                            so that we can return the card to you.
                                                                                                                                                                                     0 Addressee
                                                                          a Attach this card to the back of the mailpiece,             eceived by (Printed Na       )               ate of elivery
                                                                            or on the front if space permits.
                                                                          1.    cle Addressed to:
                                                                                                                                  D. Is delivery address different from item 1? D es
                                                                                2(\cuu.,                                             If YES, enter delivery address below:      El No

                                                                         c is CoionmecActi.
                                                                                 Mcii\Aut,                                 -
                                                                                ‘co
                                                                                                                               3. Service Type
                                                                                                                                                                         O Priority Mail Express®
                                                                                                                               ❑ Adult Signature
                                                                                                                                                                         0 Registered MallTM




Case 3:21-cv-00401 Document 11 Filed 05/28/21 Page 3 of 6 PageID #: 72
                                                                               II lit 11111111111111111111111                  0 Adult Signature Restricted Delivery
                                                                                                                                                                         0 Registered Mail Restricted
                                                                          t\ A;959Q 9402 3347 7227 0017 01                       Certified Mail®                           Delivery
                                                                                                                                   rtlfied Mail Restricted Delivery      0 Return Receipt for
                                                                                       Carr-        Oh                            ollect on Delivery                       Merchandise
                                                                         2. Article Number (Transfer from service label)       0 Collect on Delivery Restricted Delivery 0 Signature ConfirmationTM
                                                                                                                                                                         0 Signature Confirmation
                                                                                   7017 0190 0000 3795 30014                                 Restricted Delivery
                                                                                                                                            it                             Restricted Delivery

                                                                         PS Form 3811, July 2015 PSN 7530-02-000-9053
                                                                                                                                                                        Domestic Return Receipt
5/25/2021                                                   USPS.com® - LISPS Tracking® Results



                                                                                                           FAQs >
   USPS Tracking®

                                                 Track Another Package -I-




                                                                                                        Remove X
   Tracking Number: 70170190000037953004


   Your item was delivered to the front desk, reception area, or mail room at 12:19 pm on May 24,
   2021 in CANTON, OH 44721.




    G
    , Delivered, Front Desk/Reception/Mail Room
   May 24, 2021 at 12:19 pm
   CANTON, OH 44721


   Get Updates \/




       Text & Email Updates                                                                                     \./



       Tracking History



       May 24, 2021, 12:19 pm
       Delivered, Front Desk/Reception/Mail Room
       CANTON, OH 44721
       Your item was delivered to the front desk, reception area, or mail room at 12:19 pm on May 24, 2021 in
       CANTON, OH 44721.



       May 23, 2021, 1:13 pm
       Arrived at Hub
       CANTON, OH 44711



                 Case 3:21-cv-00401 Document 11 Filed 05/28/21 Page 4 of 6 PageID #: 73
https://tools.usps.com/goarackConfirmAction?gtc_thabels1=70170190000037953004                                         1/3
5/25/2021                                                    USPS.com® - USPS Tracking® Results

   ' May      2021, 4:53 pm
     Arrived at USPS Facility
     CANTON, OH 44711



      May 22, 2021, 4:22 pm
      Departed USPS Regional Facility
      AKRON OH DISTRIBUTION CENTER



      May 21, 2021, 8:02 pm
      Arrived at USPS Regional Facility
      AKRON OH DISTRIBUTION CENTER



      May 21, 2021, 7:11 pm
      Departed USPS Regional Facility
      CLEVELAND OH DISTRIBUTION CENTER



      May 21, 2021, 3:17 pm
      Arrived at USPS Regional Facility
      COLUMBUS OH DISTRIBUTION CENTER



      May 21, 2021, 4:46 am
      Departed USPS Regional Facility
      NASHVILLE TN DISTRIBUTION CENTER



      May 21, 2021, 3:24 am
      Arrived at USPS Regional Facility
      NASHVILLE TN DISTRIBUTION CENTER



       May 21, 2021, 3:20 am
       Departed USPS Regional Facility
       NASHVILLE TN DISTRIBUTION CENTER ANNEX



       May 20, 2021, 11:51 pm
       Arrived at USPS Regional Facility
       NASHVILLE TN DISTRIBUTION CENTER ANNEX




       ProductCase  3:21-cv-00401 Document 11 Filed 05/28/21 Page 5 of 6 PageID #: 74
               Information

https://tools.usps.com/go/TrackConfirmAction?etc_tLabels1=70170190000037953004                    2/3
5/25/2021                                                   USPS.com® - USPS Tracking® Results




                                                             See Less /\




                                 Can't find what you're looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs




                 Case 3:21-cv-00401 Document 11 Filed 05/28/21 Page 6 of 6 PageID #: 75
https://tools.usps.com/goarackConfirmAction?gtc_tLabels1=70170190000037953004                    3/3
